Title: To George Washington from Brigadier General William Maxwell, 19 September 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 19th Sepr 1778
          
          I have Your Excellencys Orders from Coll Harrison to try to inform you what the 29 Sail of Vessels were that Major Howell mentions I understood they were all Victualers or chiefly so as far as he knew that many of them was armed Victualers 6 or 7 of them was from Cork & the rest from England. The report of a party making ready to Imbarque still prevails some says they are going to Boston others says 
            
            
            
            to the West Indias & some says to both. A Counsil of Genl Officers was holding Yesterday in New York—I hope to have some tolerable Accts from that quarter by to morrow Morning.
          Coll Harrison Informs Me that Your Excellency has approved of the Proceedings of the Court Martial I sent You Concerning Capt. Burrows and Capt. Mitchel I should be glad to have the particulars of the approbation if they differ from the Court Martial and if they don’t I emajin I cannot send for any Intiligence that way in future. I am Your Excellencys Most Obedient Hum. Servant
          
            Wm Maxwell
          
          
          I find there is 300 Men stationed at Hackinsack or near it, that I know nothing of before, which makes things have a better face to me now than when I wrote to Your Excellency on that Head.
          
          
            W.M.
          
        